DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of depressions and toggle lock of claim 7; and the threaded portion and securing nut of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1 and 7 objected to because of the following informalities:
In lines 3-4 of claim 1, “the side wall a first opening” should read “the side wall comprising a first opening”
In lines 6, 7, 13, and 19 of claim 1, “ spool” should read “spool member”
In line 9 of claim 1, “spook” should read “spool member”
In lines 2 and 3 of claim 7, “ spool” should read “spool member”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear what “linearly secures the friction” means. If it means establishing/increasing the frictional engagement between the housing and the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 6, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala (US 2010/0062915) in view of Chang (US 6,871,812).
Regarding claim 1, LaSala pacifier retention device comprising: a housing (fig. 1B, elements 102 and 104) having a front face (top surface) and a back face (bottom surface), the housing further comprising a sidewall (middle portion containing openings 164 and 174) interposed between the front face and the back face, the side wall comprising a first opening 164 and a second opening 174, the front face, back face, and sidewall forming an interior portion; a spool member 150 positioned within the interior portion, the spool member having at least two slots (openings for wires 108 and 114) allowing passage through the spool, a first channel (fig. 2, element 202) disposed around the circumference of the spool, a second channel 204 disposed around the circumference of the spool in parallel to the first channel, the spool member rotatable about a shaft (paragraph 0055), the shaft secured between the front face and the back face; a tether 108 or 114 having a proximal end and a distal end; and a spiral spring (fig. 6, element 602) fixed within the housing, wherein the tether can be moved under tension between a first position, wherein the proximal end is wound around the spool and within the first channel and the distal end is wound around the spool within the second channel, and a second position wherein the entire length of the proximal end extends from the first slot out of the first channel and out through the first opening and the entire length of the distal end extends from the second slot out of the second channel and out through the second opening (paragraph 0055).
LaSala discloses the invention essentially as claimed except wherein the tether has a middle portion along the length of the tether, the middle portion being located substantially within the center of the spool, the proximal end extending through a first slot, the distal end extending through a second slot, the proximal end further extending through the first opening, the distal end further extending through the second opening. The difference between LaSala and the claimed invention is that LaSala uses two separate tethers to exit either end of the device. Chang teaches an element that can be substituted for the two tethers in LaSala. Specifically, Chang teaches that coiling cords can be formed as a single tether with proximal and distal ends exiting the device (col. 2, ll. 43-65). Island also shows that the function of the substituted element (i.e., the single-tether coiling cord) was known to be adjusting the length of the tether to comply with the need of the user (col. 1, ll. 13-26). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the two separate tethers of LaSala with the single tether of Chang.
Regarding claim 2, the proximal end comprises a clip (LaSala; fig. 1B, element 112) for fastening onto clothing.
Regarding claim 3, the distal end comprises a loop (LaSala; fig. 1B, element 106).
Regarding claim 4, the distal end comprises a holding means (LaSala; fig. 1B, element 106) to secure the pacifier device. Examiner notes that a loop could be used to secure the pacifier device. For example, a pacifier device could include a clip for clipping onto the loop.
Regarding claim 6, the tension force of the spiral spring may be adjusted (LaSala; paragraph 0055).
Regarding claim 8, the spool is automatically retracted from the first position to the second position upon release of tension on the tether (LaSala; paragraph 0041).
Regarding claim 11, the spiral spring (LaSala; fig. 6, element 602) is fixed between the housing 502 and the spool 604. Examiner notes the spring is between the two in the top to bottom direction.
Regarding claim 12, the spiral spring is fixed between the shaft and the spool (LaSala; paragraph 0055).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala in view of Chang as applied to claim 3, and further in view of Moultrie (US 6,241,750).
Regarding claim 5, modified LaSala discloses the invention essentially as claimed except wherein the loop is secured to a pacifier. Moultrie teaches using a retractable tether device in combination with a pacifier (fig. 2), in order to hold a pacifier to a user when not in use (col. 1, ll. 6-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable tether device of LaSala with a pacifier as taught by Moultrie, in order to hold the pacifier to the user when in use.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala in view of Chang as applied to claim 1, and further in view of Holmstrom (US 2013/0008392).
Regarding claim 7, modified LaSala discloses the invention essentially as claimed except for a plurality of depressions disposed into a side of the spool, wherein the housing further comprises a toggle lock that engages at least one of the plurality of depressions to seize the spool to prevent the tether from being retracted under tension from the spiral spring. Holmstrom teaches a spool having a plurality of depressions (fig. 4, between elements 27) on a side of the spool, wherein the housing comprises a toggle lock 14 that engages at least one of the plurality of depressions (see area near reference number 37) to prevent the tether from being retracted (paragraph 0039), in order to provide variable adjustability of maximum extension (paragraph 0002). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LaSala with a braking system as taught by Holmstrom, in order to provide variable adjustability of maximum extension.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala in view of Chang as applied to claim 1, and further in view of Moultrie.
Regarding claim 10, LaSala discloses the distal end comprises a removable clip (fig. 1B, element 112), wherein a loop 106 extends from the removable clip. Modified LaSala discloses the invention essentially as claimed except wherein the loop is secured to a pacifier. Moultrie teaches using a retractable tether device in combination with a pacifier (fig. 2), in order to hold a pacifier to a user when not in use (col. 1, ll. 6-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable tether device of LaSala with a pacifier as taught by Moultrie, in order to hold the pacifier to the user when in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771